  Case 3:18-cv-02125-L Document 35 Filed 11/17/20     Page 1 of 35 PageID 432



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

U.S. EQUAL EMPLOYMENT                  §
OPPORTUNITY COMMISSION,                §
                                       §
                         PLAINTIFF,    §
                                       §
VS.                                    §        CA NO. 3:18-CV-2125-L
                                       §
ALDEN SHORT, INC., AND                 §
HINSON JENNINGS, LLC,                  §
                                       §
                         DEFENDANTS.   §



                   REPLY BRIEF IN SUPPORT OF DEFENDANTS’
                      MOTION FOR SUMMARY JUDGMENT




                            Respectfully submitted,

                                           RICHARD B. SCHIRO
JOHN L.   ROSS 1                           Texas Bar No. 17750600
Texas State Bar No. 17303020               GREG BUTTS
THOMPSON, COE, COUSINS & IRONS, L.L.P.     Texas Bar No. 00790409
700 North Pearl Street                     LAW OFFICES OF RICHARD B. SCHIRO
Suite 2500                                 2706 Fairmount Street
Dallas, Texas 75201                        Dallas, Texas 75201
Telephone: (214) 871-8206                  Telephone: (214) 521-4994
Facsimile: (214) 871-8209                  Facsimile: (214) 521-3838
Email: jross@thompsoncoe.com               Email:      rbschiro@schirolaw.com
                                           Email:      gebutts@schirolaw.com

                        ATTORNEYS FOR DEFENDANTS




      Board Certified in Labor & Employment Law and Civil Trial Law by the
      1

Texas Board of Legal Specialization. Former Regional Attorney, EEOC Dallas
District Office.
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 2 of 35 PageID 433



                              TABLE OF CONTENTS

                                                                       PAGE

INDEX OF AUTHORITIES                                                     iii

ARGUMENT                                                                 1

                                     I.

   THE EEOC’S SUMMARY JUDGMENT RESPONSE AND BRIEF
   ARTICULATE AN ERRONEOUS SUMMARY JUDGMENT STANDARD
   AND, INDEED, STAND THE SUPREME COURT’S SUMMARY
   JUDGMENT TRILOGY ON ITS HEAD.                                         1

                                    II.

   THE SOLE CLAIM MADE BY THE EEOC IN THIS CASE IS
   UNLAWFUL HARASSMENT ON THE BASIS OF NATIONAL ORIGIN.
   UNDER APPLICABLE LAW AND THE PROPER SCOPE OF REVIEW,
   AS A MATTER OF LAW THE EEOC HAS FAILED TO PRODUCE
   SUFFICIENT ADMISSIBLE SUMMARY JUDGMENT EVIDENCE TO
   RAISE A GENUINE ISSUE OF MATERIAL FACT REGARDING THE
   THIRD OR FOURTH ELEMENTS OF A PRIMA FACIE CASE
   REGARDING ANY OF THE THREE CLAIMANTS.                                 5

   A. APPLICABLE LAW—UNLAWFUL HARASSMENT                                 5

     1. Third Element—Harassment On the Basis of National Origin         5

     2. Fourth Element—“Title VII is not a general civility code”        6

   B. APPLICABLE LAW—INDIVIDUALIZED ASSESSMENTS ARE REQUIRED             8

   C. APPLICABLE LAW—THE PROPER SCOPE OF REVIEW                          9

     1. Review Limited to Specifically Cited and Admissible Evidence     9

     2. The EEOC’s Inadmissible “Evidence” Must be Disregarded           10

   D. AS A MATTER OF LAW, THE EEOC HAS FAILED TO ESTABLISH THE
     THIRD OR FOURTH ELEMENT OF A PRIMA FACIE CASE REGARDING ANY
     CLAIMANT                                                            18

     1. Stewart                                                          18

     2. Spears                                                           20


                                                                               i
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20   Page 3 of 35 PageID 434



                                                                    PAGE

    3. Guardiola                                                      22

                                  III.

  THE EEOC HAS FAILED TO OFFER ANY EVIDENCE THAT ALDEN
  SHORT IS AN “EMPLOYER,” WITHIN THE MEANING OF TITLE VII,
  I.E., THAT IT HAD 15 OR MORE EMPLOYEES IN EACH WORKING
  DAY IN 20 OR MORE CALENDAR WEEKS IN THE “CURRENT OR
  PRECEDING YEAR,” EITHER IN ITS OWN RIGHT, OR AS A “JOINT
  EMPLOYER.”                                                          24

CONCLUSIONS AND REQUESTED RELIEF                                      25




                                                                             ii
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20     Page 4 of 35 PageID 435



                               INDEX OF AUTHORITIES

                                                                   PAGE(S)

CASES:

Adler v. Wal-Mart Stores, Inc.,
   144 F.3d 664 (10th Cir. 1998)                                   4

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986)                                             1, 4, 11

Arkansas v. Wilmington Tr. Nat’l Ass’n,
   2020 WL 6504568 (N.D. Tex. Nov. 5, 2020) (Lindsay, J.)          9

Aryain v. Wal-Mart Stores Tex. LP,
   534 F.3d 473 (5th Cir. 2008)                                    7

Burns v. Nielsen,
   456 F.Supp.3d 807 (W.D. Tex. 2020)                              15

Bustos v. Lloyds,
   2020 WL 5745823 (S.D. Tex. July 13, 2020)                       2

Calbillo v. Cavendar Oldsmobile, Inc.,
   288 F.3d 721 (5th Cir. 2002)                                    10

Carrero v. N.Y. City Housing Auth.,
   890 F.2d 569 (2d Cir. 1989)                                     7

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986)                                             1-4, 24-25

Chaney v. Dreyfus Serv. Corp.,
   595 F.3d 219 (5th Cir. 2010)                                    10

Clark v. Charter Communications, L.L.C.,
   775 Fed. App’x. 764 (5th Cir. 2019)                             8

Credeur v. La. Office of Att’y Gen.,
   860 F.3d 785 (5th Cir. 2017)                                    14

Davis v. Wal-Mart Stores, Inc.,
   2007 WL 836860 (N.D. Tex. Mar. 19, 2007) (Lindsay, J.)          19, 21



                                                                                iii
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20        Page 5 of 35 PageID 436



                                                                       PAGE(S)

Deal v. State Farm Cnty. Mut. Ins. of Tex.,
   5 F.3d 117 (5th Cir. 1993)                                          24

Donaghey v. Ocean Drilling & Expl. Co.,
   974 F.2d 646 (5th Cir. 1992)                                        10

Duhe v. USPS,
   2004 WL 439890 (E.D. La. Mar. 9, 2004)                              13-14

EEOC v. Air Liquide USA LLC,
   692 F.Supp.2d 658 (S.D. Tex. 2010)                                  10

EEOC v. GLC Restaurants, Inc.,
   2006 WL 3052224 (D. Ariz. Oct. 26, 2006)                            8

EEOC v. Glob. Horizons, Inc.,
   23 F.Supp.3d 1301 (E.D. Wash. 2014),
   rev’d and remanded, 915 F.3d 631 (9th Cir. 2019)                    8

EEOC v. Love’s Travel Stops & Country Stores, Inc.,
   677 F.Supp.2d 1176 (D. Ariz. 2009)                                  8

EEOC v. Swissport Fueling, Inc.,
   916 F.Supp.2d 1005 (D. Ariz. 2013)                                  8

Ellis v. Principi,
     246 Fed. App’x. 867 (5th Cir. 2007)                               13

Empl’r Sols. Staffing Group II, LLC v. Off. of Chief Admin. Officer,
  833 F.3d 480 (5th Cir. 2016)                                         15

Faragher v. City of Boca Raton,                                        7, 8, 16,
   524 U.S. 775 (1998)                                                 19, 21, 23

Farpella–Crosby v. Horizon Health Care,
   97 F.3d 803 (5th Cir. 1996)                                         5, 13, 14

Frank v. Xerox Corp.,
   347 F.3d 130 (5th Cir. 2003)                                        7

Gibson v. Verizon Servs. Org., Inc.,
   498 Fed. App’x. 391 (5th Cir. 2012)                                 13, 15-16



                                                                                    iv
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20     Page 6 of 35 PageID 437



                                                                   PAGE(S)

GLF Const. Corp. v. LAN/STV,
   2004 WL 769260 (N.D. Tex. March 8, 2004)                        9

Gowesky v. Singing River Hosp. Sys.,
   321 F.3d 503 (5th Cir. 2003)                                    8, 21, 23

Grant v. Harris County,
   794 Fed. App’x. 352 (5th Cir. 2019)                             14

Harris v. Dallas County Hosp. Dist.,
   2016 WL 2914847 (N.D. Tex. May 19, 2016)                        6, 14

Harris v. Forklift Sys., Inc.,
   510 U.S. 17 (1993)                                              7

Hiner v. McHugh,
   546 Fed. App’x 401 (5th Cir. 2013)                              6

Holmes v. N. Tex. Health Care Laundry Coop. Ass’n,                 8, 19,
   304 F.Supp.3d 525 (N.D. Tex. 2018) (Lindsay, J.)                21, 23

Hutchings v. Potter,
   2007 WL 994527 (W.D. Tex. Mar. 28, 2007)                        12

Hutton Commc’ns, Inc. v. Commc’n Infrastructure Corp.,
   461 F. Supp. 3d 400 (N.D. Tex. 2020)                            10

Ikekwere v. Mnuchin,
    2017 WL 4479614 (W.D. Tex. May 15, 2017),
    aff’d, 722 Fed. App’x. 388 (5th Cir. 2018)                     5

Johnson v. Macerich S. Plains, LP,
   2015 WL 11027606 (N.D. Tex. May 26, 2015)                       9

Johnson v. Mayhill Behavioral Health, LLC,
   2016 WL 4196648 (E.D. Tex. Aug. 9, 2016)                        11

Jones v. Dallas Cnty.,
   47 F.Supp.3d 469 (N.D. Tex. 2014)                               5

Kinetic Concepts, Inc. v. Bluesky Med. Corp.,
   2005 WL 3077155 (W.D. Tex. Nov. 1, 2005)                        2



                                                                                v
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 7 of 35 PageID 438



                                                                  PAGE(S)

Little v. Liquid Air Corp.,
     37 F.3d 1069, 1076 (5th Cir. 1994)                           3

M.J. v. Marion ISD,
   2013 WL 1882330 (W.D. Tex. May 3, 2013)                        6

Malacara v. Garber,
   353 F.3d 393 (5th Cir. 2003)                                   10

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
   475 U.S. 574 (1986)                                            1, 3, 4

Moore v. USG Corp.,
   2011 WL 4386246 (N.D. Miss. Sept. 20, 2011)                    6

Moyer v. Jos. A. Bank Clothiers, Inc.,
   2013 WL 4434901 (N.D. Tex. Aug. 19, 2013) (Lindsay, J.),
   aff’d, 601 Fed. App’x 247 (5th Cir. 2015)                      19, 21, 23

Nadeau v. Echostar,
   2013 WL 5874279 (W.D. Tex. Oct. 30, 2013)                      6

Obinyan v. Prime Therapeutics LLC,
   2019 WL 5647955 (N.D. Tex. Oct. 31, 2019)                      24

Oncale v. Sundowner Offshore Servs., Inc.,
   523 U.S. 75 (1998)                                             6

Perkins v. County of Milwaukee,
   2018 WL 6250611 (E.D. Wis. Nov. 29, 2018)                      9

Philadelphia Indem. Ins. Co. v. Creative Young Minds, Ltd.,
    679 F.Supp.2d 739 (N.D. Tex. Dec. 29, 2009) (Lindsay, J.)     9

Ragas v. Tennessee Gas Pipeline Co.,
   136 F.3d 455 (5th Cir. 1998)                                   9

Ramirez v. GEO Group, Inc.,
   655 F.Supp.2d 1170 (D. Colo. 2009                              16, 17

Rocha Vigil v. City of Los Cruces,
   119 F.3d 871 (10th Cir. 1997)                                  22



                                                                               vi
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20   Page 8 of 35 PageID 439



                                                                 PAGE(S)

Shaw v. Broadcast.com, Inc.,
   2005 WL 2095770 (N.D. Tex. Aug. 30, 2005)                     3

Shepherd v. Comptr. Pub. Accounts,
   168 F.3d 871 (5th Cir. 1999)                                  6

Shobney v. Sessions,
   2018 WL 1915490 (W.D. Tex. Apr. 23, 2018)                     13

Sparks v. Alrod Enters.,
   2003 WL 21246141 (N.D. Tex. Apr. 28, 2003) (Lindsay, J.)      19, 21, 23

StoneCoat of Tex., LLC v. ProCal Stone Design, LLC,
   2019 WL 3943870 (E.D. Tex. July 25, 2019), rep. and
   recomm. adopted, 2019 WL 3934776 (E.D. Tex. Aug. 20, 2019) 2

Tucker v. SAS Institute, Inc.,
   462 F.Supp.2d 715 (N.D. Tex. 2006)                            10

U.S. v. Dunkel,
   927 F.2d 955 (7th Cir. 1991)                                  9

United States v. $92,203.00 in U.S. Currency,
    537 F.3d 504 (5th Cir. 2008)                                 10

Weller v. Citation Oil & Gas Corp.,
   84 F.3d 191 (5th Cir. 1996),
   cert. denied, 519 U.S. 1055 (1997)                            7-8

Williams v. Valenti,
    2011 WL 2650883 (5th Cir. July 7, 2011)                      10

Williams v. W.D. Sports, N.M., Inc.,
    497 F.3d 1079 (10th Cir. 2007)                               16-17

Williams–Boldwar v. Denton Cnty., Tex.,
    741 F.3d 635 (5th Cir. 2014)                                 5

Wooten v. Fed. Exp. Corp.,
   2007 WL 63609 (N.D. Tex. Jan. 9, 2007)                        12




                                                                              vii
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20   Page 9 of 35 PageID 440



                                                                 PAGE(S)

OTHER AUTHORITIES:

8 C.F.R. § 274a.2(b)(1)(v)                                       15

42 U.S.C. § 2000e(b)                                             24

Fed. R. Civ. P. 56(c)(2)                                         11

Fed. R. Evid. 401                                                10

N.D. Local Rule 56.5(c)                                          9-10




                                                                           viii
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 10 of 35 PageID 441



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

U.S. EQUAL EMPLOYMENT                       §
OPPORTUNITY COMMISSION,                     §
                                            §
                           PLAINTIFF,       §
                                            §
VS.                                         §      CA NO. 3:18-CV-2125-L
                                            §
ALDEN SHORT, INC., AND                      §
HINSON JENNINGS, LLC,                       §
                                            §
                           DEFENDANTS.      §



                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT



                                        ARGUMENT

                                           I.

      THE EEOC’S SUMMARY JUDGMENT RESPONSE AND BRIEF
      ARTICULATE AN ERRONEOUS SUMMARY JUDGMENT STANDARD
      AND, INDEED, STAND THE SUPREME COURT’S SUMMARY
      JUDGMENT TRILOGY 2 ON ITS HEAD.

      The EEOC’s Response (ECF 32) and Brief (ECF 33) are replete with

assertions that the motion for summary judgment should be denied because—

according to the EEOC—Defendants have “failed to meet their burden to prove”

the absence of actionable national origin harassment and to affirmatively

“prove” Defendants are not joint employers. ECF 32; 3 ECF 33. 4 The EEOC’s

      Celotex Corp. v. Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby,
      2

Inc., 477 U.S. 242 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574 (1986).
     E.g. (emphasis added): “Defendants have failed to meet their burden to
      3

prove they are entitled to summary judgment as a matter of law on the issue of
Footnote continued on next page . . .


                                                                                 1
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20         Page 11 of 35 PageID 442



Response and Brief affirmatively misrepresent both (1) the grounds on which

summary judgment is sought; and (2) the summary judgment standards

applicable to those grounds.

    A     defendant    may    properly    seek   summary       judgment      either   by:

(1) conclusively    establishing    all   elements   of   an   affirmative     defense; 5

(2) conclusively negating at least one essential element of a plaintiff’s prima

facie case; 6 or (3) after adequate time for discovery has passed, identifying one

or more elements of the plaintiff’s prima facie case for which the plaintiff has

failed to produce sufficient admissible summary judgment evidence to create a

genuine issue of fact for trial. 7 In the third circumstance, i.e., a “no evidence”

motion, the defendant has no burden whatsoever at the summary judgment

. . . footnote continued from previous page:
whether Alden Short is an employer[.]” “Defendants have failed to meet their
burden to prove they are entitled to summary judgment as a matter of law on
the EEOC’s [unlawful harassment claims].”
    4  E.g. [p. 21 (emphasis added)]: “Defendants have failed to meet their
summary judgment burden to prove that Alden Short is not an employer under
TITLE VII.” “Defendants have failed to meet their summary judgment burden on
this issue.” [p. 28] “Defendant [sic] has failed to meet its [sic] burden to prove
that it [sic] is entitled to summary judgment on EEOC’s claims of national
origin harassment under TITLE VII.” [p. 29] “Defendant [sic], however, claims it
[sic] has met its [sic] burden to prove that it [sic] is entitled to summary
judgment on the third and fourth prong of the test[.]”
    5See, e.g., Bustos v. Lloyds, 2020 WL 5745823, at 1 (S.D. Tex. July 13,
2020) (statute of limitations); StoneCoat of Tex., LLC v. ProCal Stone Design,
LLC, 2019 WL 3943870, at 31 (E.D. Tex. July 25, 2019) (res judicata), rep. and
recomm. adopted, 2019 WL 3934776 (E.D. Tex. Aug. 20, 2019).
    6 See, e.g., Kinetic Concepts, Inc. v. Bluesky Med. Corp., 2005 WL 3077155,
at 1 (W.D. Tex. Nov. 1, 2005) (where the defendants contested the existence of
a conspiracy as a matter of law, “As the movants . . . Defendants have the
initial burden of producing summary judgment evidence that conclusively
negates at least one element of a conspiracy cause of action.”).
    7   E.g., Celotex, 477 U.S. at 330.




                                                                                       2
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20        Page 12 of 35 PageID 443



stage to prove anything. The defendant’s only “burden” is to identify the

elements of the plaintiff’s prima facie case for which there is insufficient

evidence. Once the defendant does so, it is the plaintiff’s burden to come

forward with sufficient admissible summary judgment evidence to establish a

genuine issue of material fact on each challenged element of the prima facie

case. E.g., Celotex, 477 U.S. at 322 “If the nonmoving party fails to make a

showing sufficient to establish the existence of an element essential to its case

and on which it will bear the burden of proof at trial, summary judgment must

be granted.” Id. (emphasis added); Matsushita, 475 U.S. at 585-587.

   Defendants’ motion is of the third variety, i.e., a “no evidence” motion.8

Accordingly, contrary to the EEOC’s erroneous regurgitations, Defendants have

no burden to prove anything. E.g., Shaw v. Broadcast.com, Inc., 2005 WL

2095770, at 5 (N.D. Tex. Aug. 30, 2005) (Solis, J.; “[T]he Fifth Circuit made it

clear the party moving for summary judgment is not required to ‘negate the

elements of the nonmovant’s case,’ but may ‘satisfy [its] burden under Celotex’

by ‘assert[ing the] absence of facts supporting the elements of the plaintiffs’

theory of recovery.’” (emphasis original; quoting Little v. Liquid Air Corp.,

37 F.3d 1069, 1076 n. 16 (5th Cir. 1994)).

   In addition to affirmatively misrepresenting the grounds on which summary

judgment is sought, the EEOC’s Brief also affirmatively misrepresents the law

   8  The EEOC’s Brief affirmatively misrepresents the grounds on which
summary judgment is being sought. Compare the EEOC’s Brief (ECF 33, p. 29
(emphasis added)): “Defendant [sic] . . . claims it [sic] has met its [sic] burden to
prove that it [sic] is entitled to summary judgment on the third and fourth
prong of [the prima facie case of unlawful harassment]”), with Defendants’
motion (ECF 28: “Adequate time for discovery has passed and the EEOC has
failed to produce evidence sufficient to raise a genuine issue of material fact
regarding the third or fourth elements of a prima facie case of unlawful, hostile
environment harassment on the basis of national origin.”).




                                                                                   3
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 13 of 35 PageID 444



applicable to those grounds. Citing Adler v. Wal-Mart Stores, Inc., 144 F.3d 664,

670 (10th Cir. 1998), the EEOC claims “[t]he burden is on the Defendant to

prove there are no controverted facts.” ECF 33, pp. 6-7. There is no such

holding in Adler. In fact, consistent with the foregoing cases, Adler expressly

states, id., at 670-671 (emphasis added):

   [A] movant that will not bear the burden of persuasion at trial need not
   negate the nonmovant’s claim. See [Celotex, 477 U.S.] at 325, 106 S.Ct.
   2548. Such a movant may make its prima facie demonstration simply
   by pointing out to the court a lack of evidence for the nonmovant on an
   essential element of the nonmovant’s claim. See id.
   Once, as here, the moving party has identified the challenged elements of

the nonmovant’s claim, the burden shifts to the nonmoving party to establish

the existence of a genuine issue for trial. E.g., Matsushita, 475 U.S. at 585-587.

A fact is not “material” unless its resolution in favor of one party might affect

the outcome of the suit under governing law, and a dispute regarding a

material fact is not “genuine” unless the evidence is sufficient for a reasonable

jury to return a verdict in favor of the nonmoving party. Anderson, 477 U.S.

at 248. “[A] complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial” and

summary judgment is mandatory unless the nonmovant makes a sufficient

showing on each challenged element. Celotex, 477 U.S. at 322-25.

   Defendants’    no-evidence   motion   expressly,   specifically   identifies   the

elements of the EEOC’s claims for which the EEOC has failed to produce

sufficient evidence and—contrary to the EEOC’s assertions—Defendants have

no “burden” to “prove” anything at the summary judgment stage.




                                                                                   4
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20     Page 14 of 35 PageID 445




                                       II.

   THE SOLE CLAIM MADE BY THE EEOC IN THIS CASE IS
   UNLAWFUL HARASSMENT ON THE BASIS OF NATIONAL ORIGIN.
   UNDER APPLICABLE LAW AND THE PROPER SCOPE OF REVIEW,
   AS A MATTER OF LAW THE EEOC HAS FAILED TO PRODUCE
   SUFFICIENT ADMISSIBLE SUMMARY JUDGMENT EVIDENCE TO
   RAISE A GENUINE ISSUE OF MATERIAL FACT REGARDING THE
   THIRD OR FOURTH ELEMENTS OF A PRIMA FACIE CASE
   REGARDING ANY OF THE THREE CLAIMANTS.

A. APPLICABLE LAW—UNLAWFUL HARASSMENT:

   To make out a prima facie case for any of the three Claimants, the EEOC

must show, individually as to that Claimant (1) the Claimant belongs to a

protected group; (2) was subject to unwelcome harassment; (3) the harassment

complained of was based on national origin; and (4) the harassment was

sufficiently severe or pervasive to alter the terms and conditions of

employment. E.g., Williams–Boldwar v. Denton Cnty., Tex., 741 F.3d 635, 640

(5th Cir. 2014); Ikekwere v. Mnuchin, 2017 WL 4479614, at 8 (W.D. Tex. May

15, 2017), aff’d sub nom. Ikekwere v. Dep’t of the Treasury, 722 Fed. App’x. 388

(5th Cir. 2018). Defendants are entitled to summary judgment because

adequate time for discovery has passed and the EEOC has failed to produce

sufficient evidence to raise a genuine issue of material fact regarding the third

or fourth elements concerning any of the three Claimants.

   1. Third Element—Harassment On the Basis of National Origin:

   “Title VII does not protect employees from hostile conduct that is not based

on their protected status.” Farpella–Crosby v. Horizon Health Care, 97 F.3d

803, 806 n. 2 (5th Cir. 1996). A plaintiff “must demonstrate a connection

between the allegedly harassing incidents and their protected status.” Jones v.

Dallas Cnty., 47 F.Supp.3d 469, 483 (N.D. Tex. 2014) (Fitzwater, J.). “The

record must demonstrate that the abuse was motivated by the plaintiff’s



                                                                                5
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20        Page 15 of 35 PageID 446



[protected category] rather than by a personal dislike, grudge, or workplace

dispute.” Moore v. USG Corp., 2011 WL 4386246, at 10–11 (N.D. Miss. Sept. 20,

2011). Neutral conduct—even if otherwise offensive or abusive—which is not

based on the plaintiff’s protected status (here, national origin), cannot support

an unlawful harassment claim. E.g., Hiner v. McHugh, 546 Fed. App’x 401, 408

(5th Cir. 2013) (affirming dismissal of hostile work environment claim where

the plaintiff failed to articulate any connection between his race and the

complained-of conduct); Farpella-Crosby, 97 F.3d at 806; Harris v. Dallas

County Hosp. Dist., 2016 WL 2914847, at 13 (N.D. Tex. May 19, 2016)

(Fitzwater, J.; summary judgment for employer where plaintiff failed to adduce

any evidence that the employer’s alleged actions including, inter alia, yelling at,

being disrespectful towards, and belittling plaintiff in front of other managers

and coworkers, issuing unwarranted write-ups, denying vacation time, falsely

accusing plaintiff of a crime, etc., were based on plaintiff’s protected status, i.e.,

disability). “Merely treating plaintiff poorly does not give rise to liability under

these statutes[;]” only doing so on the basis of a prohibited factor does. See,

e.g., Nadeau v. Echostar, 2013 WL 5874279, at 34 (W.D. Tex. Oct. 30, 2013);

M.J. v. Marion ISD, 2013 WL 1882330, at 7 (W.D. Tex. May 3, 2013) (the

offensive behavior must be based on plaintiff’s protected class or characteristic,

rather than personal animus or other reasons).

   2. Fourth Element—“TITLE VII is not a general civility code”:

   Regarding the fourth element, not all “harassment” is unlawful. Shepherd v.

Comptr. Pub. Accounts, 168 F.3d 871, 874 (5th Cir. 1999). TITLE VII is not “a

general civility code for the American workplace.” Oncale v. Sundowner Offshore

Servs., Inc., 523 U.S. 75, 80 (1998). “Discourtesy or rudeness should not be

confused with actionable . . . harassment” because TITLE VII does not provide




                                                                                    6
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20       Page 16 of 35 PageID 447



any cause of action for “the ordinary tribulations of the workplace, such as the

sporadic use of abusive language.” Faragher v. City of Boca Raton, 524 U.S.

775, 778 (1998).

    “To be actionable . . . a[n] objectionable environment must be both

objectively and subjectively offensive, one that a reasonable person would find

hostile or abusive, and one that the victim in fact perceived to be so.” Faragher,

524 U.S. at 781; Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 479 (5th Cir.

2008); Frank v. Xerox Corp., 347 F.3d 130, 138 (5th Cir. 2003) (a plaintiff’s

subjective perception of severity of the alleged harassment must be objectively

reasonable; citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21-22 (1993) (“mere

utterance of an . . . epithet which engenders offensive feelings in an employee

does not sufficiently affect the conditions of employment” (quotation marks

omitted)). Whether a work environment is sufficiently hostile to alter the terms

and conditions of employment and, thus, be actionable is considered under the

totality of the circumstances, including, e.g., the frequency of the conduct; its

severity, whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employer’s work

performance. Faragher, 524 U.S. at 781. “Incidents of environmental [ ]

harassment ‘must be more than episodic; they must be sufficiently continuous

and concerted in order to be deemed pervasive.’” Faragher, 524 U.S. at 787,

citing Carrero v. N.Y. City Housing Auth., 890 F.2d 569, 577 (2d Cir. 1989).

“[I]solated   incidents   (unless   extremely   serious)   will   not   amount   to

discriminatory changes in the ‘terms and conditions of employment.’” Id. at 788

(citation omitted).

    “Title VII was only meant to bar conduct that is so severe and pervasive

that it destroys a protected classmember’s opportunity to succeed in the

workplace.” Weller v. Citation Oil & Gas Corp., 84 F.3d 191, 194 (5th Cir. 1996),


                                                                                  7
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20       Page 17 of 35 PageID 448



cert. denied, 519 U.S. 1055 (1997). “We have made it clear that conduct must

be extreme to amount to a change in the terms and conditions of employment.”

Faragher v. City of Boca Raton, 524 U.S. at 788. “The legal standard for

workplace harassment in this circuit is ‘high.’” Holmes v. N. Tex. Health Care

Laundry Coop. Ass’n, 304 F.Supp.3d 525, 546 (N.D. Tex. 2018) (Lindsay, J.;

quoting Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 509 (5th Cir.

2003). “Conduct that is ‘insensitive and rude,’ including ‘hard words or cold-

shouldering,’ does not rise to the level of actionable harassment.” Clark v.

Charter Communications, L.L.C., 775 Fed. App’x. 764, 768 (5th Cir. 2019)

(citation omitted). Accord, e.g., Holmes, 304 F.Supp.3d at 546 (“Merely offensive

conduct is not actionable.”).

B. APPLICABLE LAW—INDIVIDUALIZED ASSESSMENTS ARE REQUIRED:

   Additionally, the EEOC is required to establish a prima facie case

separately, regarding each Claimant individually. See, e.g., EEOC v. Glob.

Horizons, Inc., 23 F.Supp.3d 1301, 1311 (E.D. Wash. 2014) (“Accordingly, to

prove its hostile-work-environment claim for each Thai Claimant, the EEOC

must prove that the particular Thai Claimant was subjected to” unlawful

harassment), rev’d and remanded on other grounds, 915 F.3d 631 (9th Cir.
2019); EEOC v. Swissport Fueling, Inc., 916 F.Supp.2d 1005, 1020-21 (D. Ariz.

2013) (“Thus, the Court will analyze the EEOC’s evidence to see whether it

meets its burden to overcome summary judgment for each claimant

individually.); EEOC v. Love’s Travel Stops & Country Stores, Inc., 677

F.Supp.2d   1176,    1187   (D.   Ariz.   2009)   (analyzing   the   two   claimants

individually); EEOC v. GLC Restaurants, Inc., 2006 WL 3052224 (D. Ariz. Oct.

26, 2006) (analyzing six claimants individually). Accordingly, the evidence

regarding each Claimant’s work circumstances must be separately analyzed to




                                                                                  8
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 18 of 35 PageID 449



determine whether a particular Claimant was subjected t unlawful harassment

based on national origin.

C. APPLICABLE LAW—THE PROPER SCOPE OF REVIEW:

   1. Review Limited to Specifically Cited and Admissible Evidence:
   “The party opposing summary judgment is required to identify specific

evidence in the record and to articulate the precise manner in which that

evidence supports his or her claim.” Arkansas v. Wilmington Tr. Nat’l Ass’n,

2020 WL 6504568, at 2 (N.D. Tex. Nov. 5, 2020) (Lindsay, J.), citing Ragas v.

Tennessee Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). See, e.g., U.S. v.

Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting

for truffles buried in briefs.”); Perkins v. County of Milwaukee, 2018 WL

6250611, at 2 (E.D. Wis. Nov. 29, 2018) (a Court is not obligated to scour the

record or “to embark on an archeological dig” through the record “to piece

together [a party’s] theory of his dispute(s) and that which supports it.”). “Rule

56 does not impose a duty on the court to ‘sift through the record in search of

evidence’ to support the nonmovant's opposition to the motion for summary

judgment.” Arkansas v. Wilmington Tr. Nat’l Ass’n, 2020 WL 6504568, at 2;

Philadelphia Indem. Ins. Co. v. Creative Young Minds, Ltd., 679 F.Supp.2d 739,

741 (N.D. Tex. Dec. 29, 2009) (Lindsay, J.). “Rather, the Court need rely only

on those portions of the submitted documents to which the nonmoving party

directs the Court’s attention.” Johnson v. Macerich S. Plains, LP, 2015 WL

11027606, at 2 (N.D. Tex. May 26, 2015) (Cummings, J.); GLF Const. Corp. v.

LAN/STV, 2004 WL 769260, at 2 (N.D. Tex. March 8, 2004) (Solis, J.).

   A party must include in its brief citations to each page of its appendix

which supports each assertion that the party makes concerning the summary

judgment evidence. N.D. Local Rule 56.5(c). “Unless the assertions contained in




                                                                                 9
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 19 of 35 PageID 450



the plaintiff’s brief are supported by accurate citations to the record, they are

merely ‘unsubstantiated assertions’ which are not competent summary

judgment evidence.” Tucker v. SAS Institute, Inc., 462 F.Supp.2d 715, 723 (N.D.

Tex. 2006) (Fish, J.), citing Calbillo v. Cavendar Oldsmobile, Inc., 288 F.3d 721,

725 (5th Cir. 2002). “‘When evidence exists in the summary judgment record

but the nonmovant fails even to refer to it in the response to the motion for

summary judgment, that evidence is not properly before the district court.’”

Hutton Commc’ns, Inc. v. Commc’n Infrastructure Corp., 461 F. Supp. 3d 400,

403 (N.D. Tex. 2020) (Fish, J.), quoting Malacara v. Garber, 353 F.3d 393, 405

(5th Cir. 2003).

    2. The EEOC’s Inadmissible “Evidence” Must be Disregarded:
    “‘[A]dmissibility of evidence on a motion for summary judgment is subject

to the same standards as rules that govern admissibility of evidence at trial.’”

Williams v. Valenti, 2011 WL 2650883, at 2 n. 3 (5th Cir. July 7, 2011) (quoting

Donaghey v. Ocean Drilling & Expl. Co., 974 F.2d 646, 650 n. 3 (5th Cir. 1992)).

This includes satisfaction of the Fed. R. Evid. requirements regarding hearsay, 9
speculation, 10 and relevance. 11 When evidence submitted in opposition to a


    9See, e.g., United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 508
(5th Cir. 2008) (“[T]he affidavit clearly contained hearsay, was not based on
personal knowledge, and, under normal summary judgment procedures, is not
admissible.”).
    10 See, e.g., Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir.
2010) (a court is “not required to accept the nonmovant’s conclusory
allegations, speculation, and unsubstantiated assertions”); EEOC v. Air Liquide
USA LLC, 692 F.Supp.2d 658, 667 (S.D. Tex. 2010) (former employees affidavits
were inadmissible summary judgment evidence where statements were not
based on personal knowledge and thus were mere speculation).
    11 Evidence—even if otherwise admissible—is only “relevant” if it has a
tendency in logic to make a fact which is material to the determination of an
issue in a case more or less probable. Fed. R. Evid. 401. A fact is not “material”
Footnote continued on next page . . .


                                                                               10
  Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 20 of 35 PageID 451



motion for summary judgment is inadmissible, the proper procedure is to make

objection. E.g., Johnson v. Mayhill Behavioral Health, LLC, 2016 WL 4196648,

at 1 (E.D. Tex. Aug. 9, 2016); Fed. R. Civ. P. 56(c)(2) (“A party may object that

the material cited to support or dispute a fact cannot be presented in a form

that would be admissible in evidence.”).

    Accordingly, pursuant to Fed. R. Civ. P. 56(c)(2), Defendants object to the

following summary judgment “evidence” offered by the EEOC, which must be

disregarded. 12




. . . footnote continued from previous page:
unless its resolution in favor of one party might affect the outcome of the suit
under governing law, and a dispute regarding a material fact is not “genuine”
unless the evidence is sufficient for a reasonable jury to return a verdict in
favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. at 248.
    12 To be clear, Defendants emphatically deny that any of the conduct
alleged by the EEOC to constitute unlawful harassment ever occurred. For
purposes of summary judgment analysis, the allegations are assumed as true,
arguendo, only.




                                                                              11
                   Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 21 of 35 PageID 452




OBJ.    ECF 13               DESCRIPTION                                        OBJECTION(S)
NO.

 1.    ECF 33,   “Sam Matalone commented that he Irrelevant. The EEOC has only sued for harassment based
       pp. 16,   liked to see ‘his girls’ working on national origin, not sexual harassment (even assuming,
       17; ECF   together because it turned him on.”  arguendo, the alleged comments contain a sexual
       31, pp.   “Scott Belsley also commented to her connotation). Nothing in the alleged statements creates a
        70-71,   and Linda Spears that it turned him nexus with any Claimant’s national origin. A plaintiff “must
       74, 82,                                        demonstrate a connection between the allegedly harassing
                 on to see ‘his girls working.’”
         163                                          incidents and their protected status.” Jones v. Dallas Cnty.,
                 “Belsley also told Stewart that it 47 F.Supp.3d at 483. See Wooten v. Fed. Exp. Corp., 2007
                 turned him on to see ‘his girls WL 63609, at 22 (N.D. Tex. Jan. 9, 2007) (Fitzwater, J.:
                 working together.’”                  “Most of the actions that plaintiffs cite are not racial in
                                                      character or purpose and would not reasonably permit the
                                                      inference that they had a racial animus.”). TITLE VII is not a
                                                      civility code.

 2.    ECF 33,   “Guardiola . . . thought    Matalone Inadmissible irrelevant speculation and conjecture
        p. 16;   believed he could talk to her in that regarding what Matalone allegedly may have thought. Id. at
       ECF 31,   way because she is Hispanic.”         23 (“Ronnie’s subjective belief that Arbet’s actions were moti
        pp. 73                                         vated by racial animus is insufficient to avoid summary
                                                       judgment.”); Hutchings v. Potter, 2007 WL 994527, at 6
                                                       (W.D. Tex. Mar. 28, 2007) (“Although Hutchings subject-
                                                       ively perceived that Washington’s comments were made in a
                                                       demeaning or condescending manner, it is undisputed that
                                                       his comments made no reference to Plaintiff’s [protected
                                                       status].”). Guardiola’s speculation regarding Matalone’s


       13 Citations are: (1) to the page(s) of the EEOC’s Brief (ECF 33) where the “evidence” is referenced; and
  (2) to the portion of the EEOC’s Appendix (ECF 31) where the “evidence” is located.




                                                                                                              12
                      Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 22 of 35 PageID 453



OBJ.    ECF 13                  DESCRIPTION                                          OBJECTION(S)
NO.
                                                             alleged thoughts is irrelevant to the issues raised in the
                                                             motion for summary judgment.

 3.    ECF 33,      “Stewart also overheard Matalone’s       Utterly irrelevant to a claim of harassment based on
       pp. 16-      conversations with Belsley where he      national origin. This is not a race or sex harassment case.
       17; ECF      would say . . . ‘fucking Black people’   There is no nexus whatsoever between the alleged
        31, p.      and ‘fucking cunts’ in referencing       statements and Stewart’s national origin. See Gibson v.
         167        tenants, employees or vendors.” 14       Verizon Servs. Org., Inc., 498 Fed. App’x. 391, 394 (5th Cir.
                                                             2012) (per curiam) (“The plaintiff must show ‘a nexus’
                                                             between the alleged conduct and [her protected status].”);
                                                             Ellis v. Principi, 246 Fed. App’x. 867, 871 (5th Cir. 2007)
                                                             (per curium) (the alleged harassment “do[es] not contain any
                                                             connection, either explicit or implicit, between her
                                                             membership in a protected class and the alleged activity”);
                                                             Shobney v. Sessions, 2018 WL 1915490, at 5 (W.D. Tex.
                                                             Apr. 23, 2018) (“Taken as true, these allegations fail to
                                                             plausibly support a hostile work environment claim, in part
                                                             because they fail to contain an implicit or explicit ‘nexus’ or
                                                             ‘connection’ between the alleged conduct and Plaintiff’s
                                                             protected characteristic”).

 4.    ECF 33,      “Sam Matalone routinely targeted Irrelevant. Neutral hostile conduct not based on the
        p. 17;      Stewart for discipline and bullying at Claimant’s protected status “cannot be used to support a
       ECF 31,      work, calling her work ‘garbage.’”     hostile environment claim. Title VII does not protect
        p. 172                                             employees from hostile conduct that is not based on their
                                                           protected status.” Farpella–Crosby v. Horizon Health Care,
                                                           97 F.3d at 806 n. 2; Duhe v. USPS, 2004 WL 439890, at 6

       14   Again, Defendants vehemently deny any such statements were made.




                                                                                                                    13
                    Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 23 of 35 PageID 454



OBJ.    ECF 13                DESCRIPTION                                        OBJECTION(S)
NO.
                                                         (E.D. La. Mar. 9, 2004) (“It follows that even ‘severe and
                                                         pervasive’ hostility in the workplace, if not based upon [the
                                                         Claimant’s protected status], cannot establish a prima facie
                                                         case[.]”). Criticizing an employee’s work “is ‘not the type [of
                                                         conduct] that courts have found to constitute harassment’”
                                                         Grant v. Harris County, 794 Fed. App’x. 352, 360 (5th Cir.
                                                         2019) (quoting Credeur v. La. Office of Att’y Gen., 860 F.3d
                                                         785, 796 (5th Cir. 2017)).

 5.    ECF 33,    “[M]anagers’ yelling in the workplace Irrelevant. Neutral hostile conduct not based on the
        p. 17;    contributed to the hostile working Claimant’s protected status “cannot be used to support a
       ECF 31,    environment[.]”                       hostile environment claim. Title VII does not protect
        p. 171                                          employees from hostile conduct that is not based on their
                                                        protected status.” Farpella–Crosby v. Horizon Health Care,
                                                        97 F.3d at 806 n. 2; Harris v. Dallas County Hosp. Dist.,
                                                        2016 WL 2914847, at 13 (plaintiff failed to adduce any
                                                        evidence that the employer’s alleged yelling at, being
                                                        disrespectful towards, and belittling plaintiff in front of
                                                        other managers and coworkers, issuing unwarranted write-
                                                        ups, denying vacation time, falsely accusing plaintiff of a
                                                        crime, etc., were based on plaintiff’s protected status); Duhe
                                                        v. USPS, 2004 WL 439890, at 6 (“It follows that even ‘severe
                                                        and pervasive’ hostility in the workplace, if not based upon
                                                        [the Claimant’s protected status], cannot establish a prima
                                                        facie case[.]”).

 6.    ECF 33,    “Elisa Matalone treated Stewart with   Irrelevant. The alleged conduct is facially neutral. An
        p. 17;    hostility and questioned Stewart’s     employer has a legal obligation to ensure legal status and
       ECF 31,    U.S. citizenship. Elisa Matalone       the right of an individual to work in the United States and
       pp. 155-   would not accept the paperwork that    is subject to civil and potential criminal penalties for



                                                                                                                14
                    Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 24 of 35 PageID 455



OBJ.    ECF 13                 DESCRIPTION                                          OBJECTION(S)
NO.
            161   Stewart    provided    showing      her employing an illegal alien. Requiring proper documentation
                  citizenship.”                           and proper completion of an I-9 is required by law. When
                                                          Stewart sought to transition from an ICS employee to a
                                                          Hinson Jennings’ employee, Hinson Jennings was obligated
                                                          by law to ensure compliance. See Burns v. Nielsen, 456
                                                          F.Supp.3d 807, 830 (W.D. Tex. 2020) (asking for medical
                                                          information to ensure compliance with the ADA could not
                                                          support a disability harassment claim). 15

 7.         Id.   “Stewart . . . believed Elisa Matalone’s This is a hostile environment harassment case, not a
                  hostility towards her was a sign of disparate treatment case where the employer’s intent is at
                  national origin discrimination.”         issue. The employer’s intent is irrelevant to whether Stewart
                                                           was subjected to harassment based on national origin and,
                                                           if so, whether it was sufficiently severe or pervasive so as to
                                                           be unlawful. Stewart’s speculative belief is irrelevant.

 8.    ECF 33,    “Sam Matalone told Spears that a         Irrelevant to a claim of harassment based on national
        p. 18;    Hispanic  female   employee,  Pat        origin. This is not a sexual harassment case. There is no
       ECF 31,    Carranza, was giving him a hard          nexus whatsoever between the alleged (sexual) statement
       pp. 139-   time. When Matalone described the        and Spears’ national origin. See Gibson v. Verizon Servs.
                  lady to Spears, he called her a          Org., Inc., 498 Fed. App’x. at 394 (“The plaintiff must show

        Stewart admitted that she did not have originals of either her Social Security card or her naturalization
       15

  documents and had only provided Matalone with putative photocopies of the documents. ECF 35, Ex. 13. By
  law, an employer must examine original documents to complete the required I-9 employer certification, not
  photocopies. See Employer Sols. Staffing Group II, LLC v. Office of Chief Admin. Hearing Officer, 833 F.3d 480,
  484 (5th Cir. 2016); 8 C.F.R. § 274a.2(b)(1)(v) (“The individual may present either an original document which
  establishes both employment authorization and identity, or an original document which establishes
  employment authorization and a separate original document which establishes identity.”).




                                                                                                                  15
                    Case 3:18-cv-02125-L Document 35 Filed 11/17/20       Page 25 of 35 PageID 456



OBJ.   ECF 13                  DESCRIPTION                                           OBJECTION(S)
NO.
         141      ‘fucking cunt.’”                           ‘a nexus’ between the alleged conduct and [her protected
                                                             status].”).

 9.    Passim     Repeated references to alleged lack of     Ellerth-Faragher is utterly and completely irrelevant to
       and, in    (1) EEO     training   or     policies;    establishing a prima facie case. Ellerth-Faragher becomes
       particul   (2) dedicated HR personnel; (3) an         relevant only if the EEOC first establishes a prima facie
       ar, ECF    employee handbook, etc.                    case. Moreover, Defendants have not asserted the Ellerth-
       33, pp.                                               Faragher affirmative defense. Accordingly, the EEOC’s
        32-34                                                entire Ellerth-Faragher discussion and the “evidence” on
                                                             which it purports to be based, e.g., alleged lack of HR
                                                             policies, etc., is wholly irrelevant to the motion for
                                                             summary judgment, i.e., wholly irrelevant to the third or
                                                             fourth elements of the prima facie case.

10.    ECF 33,    “Eisensmith said there was a lot of        Hearsay (“gossip”). Irrelevant. Some of Eisensmith’s
        p. 20;    gossip in Defendants offices. . . gossip   testimony might be relevant if the case is tried and the
       ECF 31,    ‘about laziness, people’s work ethic,      veracity of the Claimants is at issue. However, on a motion
        p. 45     racist comments sometimes. It’s just       for summary judgment, Claimants’ testimony is accepted as
                  you know when you’re in an office          true and the only questions are whether any of the
                  that is strictly enforced by HR laws       Claimants were subjected to harassment based on national
                  and policies and not. This wasn’t.         origin and, if so, whether the harassment was sufficiently
                  That’s why this was so toxic.’”            severe or pervasive to be unlawful. Nothing in Eisensmith’s
                                                             testimony establishes any Claimant saw or heard anything
                                                             to which she testified. See Ramirez v. GEO Group, Inc., 655
                                                             F.Supp.2d 1170, 1182 (D. Colo. 2009) (“[H]arassment of
                                                             which the plaintiff is not aware cannot make out a hostile
                                                             environment claim. See, e.g., Williams v. W.D. Sports, N.M.,
                                                             Inc., 497 F.3d 1079, 1095 (10th Cir. 2007). Thus, evidence
                                                             concerning other employees’ recollections of [the] use of foul
                                                             language, where there is no suggestion that Ms. Ramirez



                                                                                                                   16
                      Case 3:18-cv-02125-L Document 35 Filed 11/17/20       Page 26 of 35 PageID 457



OBJ.    ECF 13                  DESCRIPTION                                           OBJECTION(S)
NO.
                                                              overheard the language, cannot support her claim.”).
                                                              Accordingly, all of this purported testimony is utterly
                                                              irrelevant to the summary judgment motion.

11.    ECF 33,     “Eisensmith     testified that   she       Utterly irrelevant. The alleged comment has no nexus
        p. 20;     specifically recalled an incident in       whatsoever to any Claimant’s national origin. There is no
       ECF 31,     November 2016 when Belsley called a        evidence any Claimant heard or had knowledge of the
       pp. 45-     tenant a ‘n*gger.’” 16                     alleged statement. See Williams v. W.D. Sports, N.M., Inc.,
          46                                                  497 F.3d at 1095; Ramirez v. GEO Group, Inc., 655
                                                              F.Supp.2d at 1182 (“[H]arassment of which the plaintiff is
                                                              not aware cannot make out a hostile environment claim.”).

12.    ECF 33,     “Eisensmith . . . recalled       Belsley   Hearsay (“gossip”). Speculation (she “believed” based on
       pp. 20-     telling offensive jokes, including         hearsay). Irrelevant. Some of Eisensmith’s testimony might
       21; ECF     racist jokes . . . referr[ing] to an       be relevant if the case is tried and the veracity of the
       31, pp.     employee’s race and Hispanic or            Claimants is at issue. However, on a motion for summary
        47-49,     Mexican    status . . . believed    that   judgment, Claimants testimony is accepted as true and the
        51, 53     Belsley looked down on Hispanic            only questions are whether any of the Claimants were
                   employees and tenants because of           subjected to harassment based on national origin and, if so,
                   the things she heard, the gossip she       whether the harassment was sufficiently severe or pervasive
                   heard and the way he treated some of       to be unlawful. Nothing in the testimony establishes any
                   the employees [and she heard]              Claimant saw or heard anything to which the witness
                   Matalone and Sam Belsley say that          testified. See Williams v. W.D. Sports, N.M., Inc., 497 F.3d at
                   Hispanic tenants were lucky that           1095; Ramirez v. GEO Group, Inc., 655 F.Supp.2d at 1182.
                   they    rented      to    them”    [and    Accordingly, all of this purported testimony is utterly
                   “screaming” testimony in ¶ j].             irrelevant to the summary judgment motion.


       16   Again, Defendants vehemently deny any such statement was made.




                                                                                                                     17
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 27 of 35 PageID 458




D. AS A MATTER OF LAW, THE EEOC HAS FAILED TO ESTABLISH THE THIRD OR
   FOURTH ELEMENT OF A PRIMA FACIE CASE REGARDING ANY CLAIMANT:

   1. Stewart:

   For more than a month, from September 19, 2016, until October 24, 2016,

as an employee of ICS, Stewart worked for Hinson Jennings performing

bookkeeping work at the Richardson office on Glenville under Guardiola’s

supervision. ECF 30, App. Ex. 12 (p. 57). In her EEOC Charge, Stewart certified

under penalty of perjury that the earliest any harassment occurred was

October 1, 2016. ECF 35, Ex. 14. Nevertheless, three weeks later on October

24, 2016—despite whatever “harassment” to which she, now, claims to have

earlier been subjected—Stewart accepted employment as a Hinson Jennings’

employee. ECF 30, App. Exs. 2, 4, 7, and 12 (p. 57). Five weeks later, on

December 2, 2016, she voluntarily quit. Id.

   Stripped of inadmissible, irrelevant content, the extent of the “evidence” on

which the EEOC relies to establish the third and fourth elements of a prima

facie case of national origin harassment regarding Stewart is set forth in the

EEOC’s Brief, ECF 33, pp. 16-17, and consists of the following, during the two

month period between October 1 and December 2, 2016:

    On an unspecified number of occasions in Stewart’s presence, Belsley
     allegedly referred to Hispanics as “your people” or “you people.”

    Belsley allegedly referred to Hispanic men as “lawn mowers.” 17

    On one occasion Belsley allegedly stated “‘most Hispanics . . . continue to
     have children,’ or something to that effect. I don’t recall exactly his
     words. . . . because I just didn’t stay at home having more children or go

   17 As a pragmatic matter, most of Hinson Jennings’ grounds crew, i.e.,
those who mowed the lawns, were Hispanic. ECF 31, App. 146. Thus, “lawn
mower” conveys nothing more than the individuals’ job description. See ECF
35, Exs. 15 and 16.


                                                                             18
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20     Page 28 of 35 PageID 459



      on welfare like . . . most other people. . . . ‘I’m surprised you have come
      this far.’” ECF 31. App. p. 166.

    On an unspecified number of occasions Matalone allegedly said ‘fucking
     Mexicans” when speaking to Belsley.

    Stewart’s work was allegedly criticized more in comparison to non-
     Hispanic employees.

    Stewart claims the “tone” Belsley allegedly used when using the word
     “Mexican” was derogatory.” Id., App. p. 170.

   As a matter of law, the foregoing evidence fails to raise a genuine issue of

material fact regarding the fourth element of a prima facie case regarding

Stewart. None of the alleged conduct or statements were physically threatening.

See, e.g., Faragher, 524 U.S. at 781. Nor has the EEOC presented any evidence

the alleged conduct unreasonably interfered with Stewart’s ability to perform

her job or prevented her from meeting her job requirements. See Holmes, 304

F.Supp.3d at 547 (Lindsay, J.: “Holmes provides no evidence that she was

unable to do her job as a result of Hernandez’s conduct.”); Moyer v. Jos. A.

Bank Clothiers, Inc., 2013 WL 4434901, at 12 (N.D. Tex. Aug. 19, 2013)

(Lindsay, J.: finding it significant that the plaintiff “was nonetheless able to

perform her job” and was “a good employee and met all of her job

requirements”), aff’d, 601 Fed. App’x 247 (5th Cir. 2015); Davis v. Wal-Mart

Stores, Inc., 2007 WL 836860, at 9 (N.D. Tex. Mar. 19, 2007) (Lindsay, J.)

(“Plaintiff has failed to submit evidence that the alleged conduct unreasonably

interfered with her work performance.”); Sparks v. Alrod Enters., 2003 WL

21246141, at 5 (N.D. Tex. Apr. 28, 2003) (Lindsay, J.):

   Even when a hostile environment is shown, a plaintiff must establish
   that the workplace environment had the effect of altering the terms and
   conditions of his employment. Central to the court’s inquiry into a
   hostile environment claim is whether the alleged harasser’s actions
   have undermined the victim’s workplace competence, discouraged him
   from remaining on the job, or kept him from advancing in his career.
   Title VII is intended only to prohibit and prevent conduct “that is so

                                                                              19
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 29 of 35 PageID 460



   severe and pervasive that it destroys a protected class member’s
   opportunity to succeed in the workplace.”

   The EEOC’s Response and Brief identifies no such evidence. To the

contrary, after having satisfactorily worked as an ICS temp for five weeks,

Stewart was offered a regular, full-time position by Hinson Jennings. She

voluntarily quit, and the EEOC admits Stewart was not constructively

discharged. ECF 30, App. Ex. 10.

   2. Spears:

   Spears was originally hired as an Alden Short employee in June 2014. Id.,

App. Ex. 12 (pp. 57-58). She ceased to be employed by Alden Short at the end

of 2015. Id. Beginning in 2016—after working in the Richardson office on

Glenville for more than a year and a half—she accepted employment as a

Hinson Jennings’ employee, a bookkeeper performing cash management duties

and working at the same location. Id., App. Exs. 4, 6, and 12 (pp. 57-58).

Spears voluntarily quit her job at the end of December 2016. Id. The EEOC

admits Spears was not constructively discharged. Id., App. Ex. 9.

   Stripped of inadmissible, irrelevant content, the extent of the “evidence” on

which the EEOC relies to establish the third and fourth elements of a prima

facie case of national origin harassment regarding Spears is set forth in the

EEOC’s Brief, ECF 33, pp. 17-19, and consists of the following sporadic,

episodic alleged events, during a two and a half year period between June 2014

and December 2016:

    One time—in December 2014—Matalone allegedly told Spears he was
     waiting to see which of the Mexicans she would “hook up with” at the
     warehouse. ECF 31, App. p. 137.

    Spears allegedly complained to Belsley who supposedly told her that
     Matalone was just joking around.




                                                                             20
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 30 of 35 PageID 461



    One time at the warehouse at an unspecified time and date—“I can’t give
     you specifics”—in Spears’ presence, Matalone allegedly referred to the
     maintenance workers for the Defendants as “fucking lazy Mexicans.”

    Matalone allegedly said “the fucking Mexicans need to do their jobs, quit
     fucking being lazy.” Id., App. p. 144.

    Belsley allegedly told Spears her sons—who did not have a strong father
     figure in their lives—“were lucky they were in the military” because
     otherwise “they would be either drug addicts, drug dealers, or
     gangbangers” “that’s what Hispanics teenagers do.” Id., App. p. 147.

    “[O]n a couple of occasions it—I felt that when he was expressing himself,
     I should be grateful my dad was white, and, you know, I'm more
     educated than most Hispanic females.” Id., App. p. 149.

   As a matter of law, the foregoing evidence fails to raise a genuine issue of

material fact regarding the fourth element of a prima facie case regarding

Spears. None of the alleged conduct or statements were physically threatening.

Faragher, 524 U.S. at 781. The foregoing allegations, allegedly occurring over a

two and a half year period are, as a matter of law, neither sufficiently severe

nor pervasive to meet the “high” bar for establishing unlawful harassment in

this circuit. Gowesky v. Singing River Hosp. Sys., 321 F.3d at 509. The EEOC

has presented no evidence the alleged conduct unreasonably interfered with

Spears’ ability to perform her job or prevented her from meeting her job
requirements. See Holmes, 304 F.Supp.3d at 547; Moyer v. Jos. A. Bank

Clothiers, Inc., 2013 WL 4434901, at 12; Davis v. Wal-Mart Stores, Inc., 2007

WL 836860, at 9; Sparks v. Alrod Enters., 2003 WL 21246141, at 5 (“Even

when a hostile environment is shown, a plaintiff must establish that the

workplace environment had the effect of altering the terms and conditions of

his employment.”).

   The EEOC’s Response and Brief identifies no such evidence. Spears

performed her job for two and a half years before she voluntarily quit, and the



                                                                             21
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20       Page 31 of 35 PageID 462



EEOC admits Spears was not constructively discharged. ECF 30, App. Ex. 9. In

fact, Spears testified she liked working at the company. ECF 35, Ex. 17.

   3. Guardiola:

   Beginning in August 2016, ICS placed one of its employees, Guardiola, with

Hinson Jennings to perform financial accounting services. Id. After working in

the Richardson office on Glenville for nearly two months, on October 10, 2016,

Guardiola accepted employment as a Hinson Jennings’ employee in the

position of Controller. ECF 30, App. Exs. 1, 3, 5, and 12 (p. 57). She voluntarily

quit, effective November 23, 2016. Id. The EEOC admits Guardiola was not

constructively discharged, i.e., that she voluntarily quit. App. Ex. 8.

   Stripped of inadmissible, irrelevant content, the extent of the “evidence” on

which the EEOC relies to establish the third and fourth elements of a prima

facie case of national origin harassment regarding Guardiola is set forth in the

EEOC’s Brief, ECF 33, pp. 14-16, and consists of the following sporadic,

episodic alleged events, between August 2016 and November 2016:

    Belsley allegedly told Guardiola “Claudia, your people, you know, are
     lucky I lease to them. Your people are F’ing Mexicans, you know.” ECF
     31, App. p. 76.

    When Guardiola satisfactorily completed an assigned task, Belsley would
     allegedly tell Guardiola she was “the smartest Mexican he knows.” Id.,
     App. p. 77.

    “Once or twice,” “Matalone told Guardiola that he could treat her any
     way that he wants because she is Mexican.” 18


   18  See Rocha Vigil v. City of Los Cruces, 119 F.3d 871 (10th Cir. 1997)
(evidence that Hispanic plaintiff’s supervisor referred to Hispanics as
“wetbacks,” condoned discriminatory treatment of Hispanic customers, and, in
response to a complaint by plaintiff, stated that “I didn't know that Mexicans
had rights” was not sufficiently severe to support a claim for hostile work
environment).


                                                                               22
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 32 of 35 PageID 463



    On an unspecified date, while seated in her car in the parking lot,
     Guardiola claims to have overheard Matalone—who was engaged in a
     conversation with men at the warehouse—say “that Mexican females are
     cunts and whores and sleeping with male groundskeepers.” Id., App.
     p. 80.

    Guardiola also claims to have also overheard a phone conversation
     between Matalone and Belsley during which Matalone allegedly criticized
     Stewart’s work as “garbage” and “this is what you get when you hire
     cheap Mexican labor.” Id. 19

   As a matter of law, the foregoing evidence fails to raise a genuine issue of

material fact regarding the fourth element of a prima facie case regarding

Guardiola. None of the alleged conduct or statements were physically

threatening. Faragher, 524 U.S. at 781. The foregoing allegations are, as a

matter of law, neither sufficiently severe nor pervasive to meet the “high” bar

for establishing unlawful harassment in this circuit. Gowesky v. Singing River

Hosp. Sys., 321 F.3d at 509. The EEOC has presented no evidence the alleged

conduct unreasonably interfered with Guardiola’s ability to perform her job or

prevented her from meeting her job requirements. See Holmes, 304 F.Supp.3d

at 547; Moyer v. Jos. A. Bank Clothiers, Inc., 2013 WL 4434901, at 12; Davis v.

Wal-Mart Stores, Inc., 2007 WL 836860, at 9; Sparks v. Alrod Enters., 2003 WL

21246141, at 5 (“Even when a hostile environment is shown, a plaintiff must

establish that the workplace environment had the effect of altering the terms

and conditions of his employment.”).

   The EEOC’s Response and Brief identifies no such evidence. To the

contrary, after having worked as an ICS temp for two months, Guardiola was

offered a regular, full-time position by Hinson Jennings. She voluntarily quit,




   19 Thus, the alleged statements contained in these final two bullet points
were not directed at Guardiola, nor even knowingly voiced in her presence.


                                                                            23
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20    Page 33 of 35 PageID 464



and the EEOC admits she was not constructively discharged. ECF 30, App.

Ex. 8.

                                     III.

   THE EEOC HAS FAILED TO OFFER ANY EVIDENCE THAT ALDEN
   SHORT IS AN “EMPLOYER,” WITHIN THE MEANING OF TITLE VII,
   I.E., THAT IT HAD 15 OR MORE EMPLOYEES IN EACH WORKING
   DAY IN 20 OR MORE CALENDAR WEEKS IN THE “CURRENT OR
   PRECEDING YEAR,” EITHER IN ITS OWN RIGHT, OR AS A “JOINT
   EMPLOYER.”

   To establish liability against Alden Short under TITLE VII, the EEOC bears

the burden of establishing that an employer-employee relationship exists

between Alden Short and the Claimants. E.g., Obinyan v. Prime Therapeutics

LLC, 2019 WL 5647955, at 3 (N.D. Tex. Oct. 31, 2019). This is a two-prong

requirement. First, the Commission must establish that Alden Short is an

“employer” within the meaning of TITLE VII, i.e., that it had 15 or more

employees in each working day in 20 or more calendar weeks in the current or

preceding year, 42 U.S.C. § 2000e(b). Second, it must establish an employer-

employee relationship between Alden Short and each of the Claimants.

Obinyan, supra (citing Deal v. State Farm Cnty. Mut. Ins. of Tex., 5 F.3d 117,

118 (5th Cir. 1993)).

   Regarding the first prong, the EEOC’s Response and Brief offer no evidence

whatsoever regarding—in fact, neither document even mentions—the number of

employees allegedly employed by Alden Short, either in Alden Short’s own right,

or as a supposed “joint employer” with Hinson Jennings. On this ground alone,

Alden Short is entitled to summary judgment. Celotex, 477 U.S. at 322-25




                                                                            24
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20      Page 34 of 35 PageID 465



(summary judgment is mandatory when there is “a complete failure of proof

regarding an essential element”). 20

                  CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, Defendants’ objections to the EEOC’s

summary judgment “evidence” should be SUSTAINED and the motion for

summary judgment, should be, in all things, GRANTED.

                                       Respectfully submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS
                                       Texas State Bar No. 17303020

                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street, Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8206
                                       Facsimile: (214) 871-8209
                                       Email: jross@thompsoncoe.com

                                       RICHARD B. SCHIRO
                                       Texas Bar No. 17750600
                                       GREG E. BUTTS
                                       Texas Bar No. 00790409

                                       LAW OFFICES OF RICHARD B. SCHIRO
                                       2706 Fairmount Street
                                       Dallas, Texas 75201
                                       Telephone: (214) 521-4994
                                       Facsimile: (214) 521-3838
                                       Email:      rbschiro@schirolaw.com
                                       Email:      gebutts@schirolaw.com

                                       ATTORNEYS FOR DEFENDANTS




   20 Regarding the second prong, Defendants rely on the arguments and
authorities of their opening brief.


                                                                             25
 Case 3:18-cv-02125-L Document 35 Filed 11/17/20     Page 35 of 35 PageID 466




                         CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing

system.

                                     /s/ John L. Ross
                                     JOHN L. ROSS




                                                                               26
